   Case 1:21-cv-00360-JPH-TAB Document 14 Filed 03/29/21 Page 1 of 4 PageID #: 72




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF INDIANA


                                                           Case No.: 3:21-CV-00007-RLY-MPB
In re: Midwestern Pet Foods Marketing, Sales
Practices and Product Liability Litigation




               ORDER ON PLAINTIFFS’ MOTION TO CONSOLIDATE CASES

            Plaintiffs Tiffany Carlson, Tammy Johnson, Stephanie Romero, David Starnes, Staci

    Foote, Ashley Lill, Crystal Fabela, Harvey Williams, Owen Woodall, Vollie Griffin, Mel

    Labefre, Charles Foster, and Shanda Marshall (“Plaintiffs”) filed six separate proposed class

    actions against Defendant Midwestern Pet Foods, Inc. (“Midwestern”) in this District and

    have requested consolidation pursuant to Local Rule 42-1. Defendant does not oppose the

    motion. The actions are:

                   1. Carlson v. Midwestern Pet Foods, Inc., Case No. 3:21-cv-00007-RLY-MPB;

                   2. Johnson v. Midwestern Pet Foods, Inc., Case No. 3:21-cv-00009-RLY-MPB;

                   3. Romero, et al. v. Midwestern Pet Foods, Inc., Case No. 3:21-cv-00014-RLY-
                      MPB;

                   4. Williams, et al. v. Midwestern Pet Foods, Inc., Case No. 3:21-cv-00022-
                      RLY-MPB;

                   5. Foster, et al. v. Midwestern Pet Foods, Inc., Case No. 1:21-cv-00360-
                      JPH-TAB; and

                   6.   Marshall v. Midwesern Pet Foods, Inc., Case No. 3:21-cv-00050-

    RLY-MPB. (collectively, the “Actions”).

           Under Rule 42 of the Federal Rules of Civil Procedure, a court may consolidate actions

                                                   3
Case 1:21-cv-00360-JPH-TAB Document 14 Filed 03/29/21 Page 2 of 4 PageID #: 73




 that “involve a common question of law or fact.” Fed. R. Civ. P. 42. “Consolidation is

 preferred if it will promote judicial economy and efficiency without prejudice to the parties.”

 See Adams v. Northern Public Service Co., 2012 WL 23575324, at *1 (N.D. Ind. June 22,

 2012). Courts should consider “whether      the risks of prejudice and possible confusion were

 overborne by the risk of inconsistent adjudications   of common factual and legal issues, the

 burden on the parties, witnesses and available judicial    resources posed by multiple lawsuits,

 and the length of time required to conclude multiple suits as against a single one, and the

 relative expense to all concerned.” Id. (citing Arnold v. Eastern Airlines, Inc., 681 F.2d 186,

 193 (4th Cir.1982); Ikerd v. Lapworth, 435 F.2d 197, 204 (7th Cir. 1970); Van

 Patten v. Wright, 2009 WL 1886010, *2 (E.D. Wis. 2009); Back v. Carter, 933 F. Supp. 738, 748
 (N.D.

 Ind. 1996)).

        All of the Actions are against the same defendant, Midwestern; arise out of the recalls of

 Midwestern’s pet food announced in December 2020 and January 2021; involve the same pet

 food products; and involve common questions of fact, such as, among other things, whether

 Midwestern’s pet food products were advertised as providing “targeted nutrition to pets,”

 “100% guaranteed taste and nutrition,” and “complete and balanced nutrition,” yet were at risk

 of contamination with excessive levels Aflatoxin, which Plaintiffs allege could and did cause

 illness and death in pets. Additionally, the Actions involve common questions of law, such as

 whether Midwestern violated state consumer protection statutes and has been unjustly enriched,

 among other things. Finally, all the Actions are brought         on behalf of persons in the

 United States who purchased Midwestern’s pet food products.

        Consolidation of the Actions will likewise serve the convenience of the parties and

 witnesses and promote the just and efficient course of this litigation. Consolidation will

                                                 4
   Case 1:21-cv-00360-JPH-TAB Document 14 Filed 03/29/21 Page 3 of 4 PageID #: 74




     eliminate duplicative discovery and prevent inconsistent rulings, including on the issues of

     whether Midwestern knowingly and/or recklessly sold contaminated pet foods, whether

     Midwestern failed to implement appropriate and required testing, and/or whether Midwestern

     engaged in false and deceptive advertising. Consolidation will also conserve the resources of the

     parties, their counsel and the judiciary.

             Plaintiffs' motion to consolidate cases (Docket No. 17) is GRANTED. The Clerk is

     DIRECTED to consolidate Cause Nos. 3:21-cv-00009-RLY-MPB, 3:21-cv-00014-RLY-

     MPB, 3:21-cv-00022-RLY-MPB, 1:21-cv-00360-JPH-TAB, and 3:21-cv-00050-RLY-MPB

     ("the consolidated actions") into Cause No. 3:21-cv-00007-RLY-MPB and close the other

     actions. The Clerk is FURTHER DIRECTED to docket this entry in the consolidated actions

     prior to their closure. No final judgment will issue in the consolidated actions.

             The Court directs that all future filings be made in 3:21-cv-00007-RLY-MPB and

     directs that all future filings shall bear the following caption:


In re: Midwestern Pet Foods Marketing, Sales                      Case No.: 3:21-CV-00007-RLY-MPB
Practices and Product Liability Litigation




              The Court also enters the following schedule:

              (1) The deadline to file an application(s) for the appointment of Interim Counsel by

                  Monday, April 19, 2021 of entry of this Order; and




                                                       5
Case 1:21-cv-00360-JPH-TAB Document 14 Filed 03/29/21 Page 4 of 4 PageID #: 75




          (2) The deadline for the filing of a consolidated complaint is within 60 days of the

              entry of an order appointing Interim Counsel.

  IT IS SO ORDERED.

             Dated: 3/29/2021




  Distribution List:

  To all registered counsel by CM/ECF




                                                 6
